Case 19-52124   Doc 4   Filed 11/06/19   Entered 11/06/19 16:27:03   Desc Main
                           Document      Page 1 of 6
Case 19-52124   Doc 4   Filed 11/06/19   Entered 11/06/19 16:27:03   Desc Main
                           Document      Page 2 of 6
Case 19-52124   Doc 4   Filed 11/06/19   Entered 11/06/19 16:27:03   Desc Main
                           Document      Page 3 of 6
Case 19-52124   Doc 4   Filed 11/06/19   Entered 11/06/19 16:27:03   Desc Main
                           Document      Page 4 of 6
Case 19-52124   Doc 4   Filed 11/06/19   Entered 11/06/19 16:27:03   Desc Main
                           Document      Page 5 of 6
Case 19-52124   Doc 4   Filed 11/06/19   Entered 11/06/19 16:27:03   Desc Main
                           Document      Page 6 of 6
